                  Case 4:20-cv-05178-JST Document 28 Filed 09/30/20 Page 1 of 4




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RENÉE E. ROSENBLIT, State Bar #304983
     RYAN STEVENS, State Bar #306409
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-3853 [Rosenblit]
                   (415) 554-3975 [Stevens]
 7   Facsimile:    (415) 554-3837
     E-Mail:       Renee.Rosenblit@sfcityatty.org
 8                 Ryan.Stevens@sfcityatty.org

 9   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
10

11

12                                      UNITED STATES DISTRICT COURT

13                                   NORTHERN DISTRICT OF CALIFORNIA

14    PATRINA HARRISON,                                     Case No. 20-cv-05178-JST

15               Plaintiff,                                 DEFENDANT CITY AND COUNTY OF SAN
                                                            FRANCISCO’S REPLY TO PLAINTIFF’S
16               vs.                                        OPPOSITION TO MOTION TO DISMISS
                                                            PLAINTIFF’S COMPLAINT
17    CITY AND COUNTY OF SAN
      FRANCISCO,                                            Hearing Date:          October 21, 2020
18                                                          Time:                  2:00 p.m.
                 Defendant.                                 Place:                 Courtroom 6, 2nd Floor
19                                                                                 1301 Clay Street, Oakland

20                                                          Trial Date:            Not Set

21

22           Plaintiff’s opposition fails to meaningfully address the arguments contained in Defendant’s

23   brief and attempts to insert new facts not pleaded in her complaint. Although Plaintiff’s theories are at

24   times difficult to follow and lack merit, Defendant provides the following briefing to clarify certain

25   issues. 1

26           Plaintiff’s complaint alleges the City violated the Due Process Clause by “abandoning its

27
             1
28               To the extent not specifically addressed, Defendant rests on its opening brief.
      CCSF’s Reply To Opposition To Motion To Dismiss        1                          n:\lit\li2020\210069\01478080.docx
      Case No. 20-cv-05178-JST
               Case 4:20-cv-05178-JST Document 28 Filed 09/30/20 Page 2 of 4




 1   duties under the law to ensure safe and secure living conditions inside and the immediate outside of

 2   plaintiff’s” rental apartment. ECF 1 ¶ 35. In other words, the City failed to act. This claim fails

 3   because the Due Process Clause does not impose an affirmative duty on the government to protect life,

 4   liberty, or property. DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989).

 5   And because Plaintiff does not have a protected interest in the sidewalk, she cannot state a procedural

 6   due process claim based on the sidewalk conditions. Town of Castle Rock, Colo. v. Gonzales, 545

 7   U.S. 748, 761-62, 766-68 (2005).

 8          In opposition, Plaintiff attempts to clarify that, that while her complaint is based on a failure to

 9   act, she also challenges “arbitrary and capricious” action taken by the City to combat the spread of

10   COVID-19, specifically the Mayor’s shelter in place order. ECF 21 at 4-5, 8-9. But the complaint is

11   devoid of any allegations regarding “arbitrary and capricious” action by the City or supporting how

12   such action violated Plaintiff’s procedural due process rights, and Plaintiff’s cited cases regarding

13   zoning and rent control ordinances are inapposite. Id. at 8.

14          Plaintiff also appears to argue that the Mayor’s shelter in place order implicates the “state

15   created danger” doctrine. ECF 21 at 4-5, 9. Beyond the absurdity of claiming that ordering people to

16   shelter in place to avoid catching a deadly illness represents a “state created danger,” this claim

17   misunderstands and misapplies the state-created danger doctrine. First, such a claim requires

18   affirmative conduct on the part of the government that places the plaintiff in danger. DeShaney, 489

19   U.S. at 201. Second, the plaintiff must show the government “act[ed] with ‘deliberate indifference’ to

20   a ‘known or obvious danger.’” Patel v. Kent Sch. Dist., 648 F.3d 965, 974 (9th Cir. 2011).

21          It is entirely unclear from Plaintiff’s complaint how the shelter in place order specifically

22   places her in danger. Plaintiff’s logic seems to be that the shelter in place order enabled homeless

23   people to shelter in tents, some of them chose to shelter in tents near her residence, and some of them

24   chose to engage in conduct that led to tents catching on fire and smoke wafting into her residence.

25   ECF 21 at 14. This theory is not only attenuated, it fails to show that Plaintiff was in danger. Nor

26   does the complaint allege that any City employee was deliberately indifferent to a known danger to

27   Plaintiff. Cases invoking this doctrine involve affirmative dangerous conduct and deliberate

28   indifference by a government actor. See, e.g., Penilla v. Huntington, 115 F.3d 707, 708, 710 (9th Cir.
      CCSF’s Reply To Opposition To Motion To Dismiss      2                           n:\lit\li2020\210069\01478080.docx
      Case No. 20-cv-05178-JST
               Case 4:20-cv-05178-JST Document 28 Filed 09/30/20 Page 3 of 4




 1   1997) (holding the police had “clearly placed Penilla in a more dangerous position than the one in

 2   which they found him,” where the police officers responded to a 911 call, “examined Penilla, found

 3   him to be in grave need of medical care, canceled the request for paramedics, broke the lock and door

 4   jamb on the front door of Penilla's residence, moved him inside the house, locked the door, and left,”

 5   resulting in Penilla’s subsequent death).

 6          Furthermore, to invoke the state-created danger doctrine, the plaintiff “must show not only that

 7   the defendant acted ‘affirmatively,’ but also that the affirmative conduct placed her in a ‘worse

 8   position than that in which [s]he would have been had [the state] not acted at all.’” Pauluk v. Savage,

 9   836 F.3d 1117, 1124 (9th Cir. 2016). Here, that would require Plaintiff to show that she would have

10   been better off had the Mayor not issued a shelter in place order.

11          Plaintiff’s attenuated connection to the shelter in place doctrine is not only dispositive of her

12   due process claim, but fatal to all of her civil rights causes of action premised on the shelter in place

13   order. A plaintiff must allege there is a “direct causal link” between the policy and the deprivation of

14   plaintiff's constitutional rights. Wallis v. Spencer, 202 F.3d 1126, 1143 (9th Cir. 2000). Here, the link

15   between Plaintiff’s alleged harm and the shelter in place order is far from a “direct causal link,” and it

16   is harder to discern even an indirect link. Nor is it clear that Plaintiff even suffered a deprivation of

17   her constitutional rights beyond her conclusory statements to the contrary. Further, because Plaintiff

18   fails to allege a constitutional violation, her Monell claim fails.

19          Plaintiff also fails to explain why her disability causes of action should survive. Neither

20   Plaintiff’s complaint, nor her opposition, state that Plaintiff is disabled. Case law requires her to not

21   only allege that she is disabled, but to identify her disability. See Jones v. Nat’l R.R. Passenger Corp.,

22   Case No. 15-cv-0276-MEJ, 2016 WL 4538367, at *2 (N.D. Cal. Aug. 31, 2016). Even in opposition,

23   Plaintiff fails to make any such allegations. Accordingly, her disability-based causes of action must be

24   dismissed.

25          Finally, Plaintiff’s state law claims fail. Plaintiff brings three separate causes of action under a

26   nuisance theory, but all fail for the same reason— the City is not the proximate cause of the nuisance

27   alleged by Plaintiff. Plaintiff’s claim is premised on the actions of homeless persons living in the alley

28   near her apartment. The City is not the proximate cause of the alleged nuisance.
      CCSF’s Reply To Opposition To Motion To Dismiss       3                           n:\lit\li2020\210069\01478080.docx
      Case No. 20-cv-05178-JST
               Case 4:20-cv-05178-JST Document 28 Filed 09/30/20 Page 4 of 4




 1          With respect to her negligence claim, Plaintiff does not allege that any City employee owed her

 2   a duty that he or she then breached, nor has she alleged that any City employee’s conduct proximately

 3   caused her injury. See Ann M. v. Pac. Plaza Shopping Ctr., 6 Cal. 4th 666, 673, 863 P.2d 207, 211

 4   (1993), disapproved of on other grounds in Reid v. Google, Inc., 50 Cal. 4th 512, 235 P.3d 988 (2010).

 5   Plaintiff’s opposition does not address this fatal flaw.

 6          For reasons stated above, and in Defendant’s moving papers, and based on the allegations of

 7   the complaint, Defendant respectfully requests the Court grant Defendant’s Motion to Dismiss in its

 8   entirety and without leave to amend.

 9

10   Dated: September 30, 2020
11                                                    DENNIS J. HERRERA
                                                      City Attorney
12                                                    MEREDITH B. OSBORN
                                                      Chief Trial Deputy
13                                                    RENÉE E. ROSENBLIT
                                                      RYAN STEVENS
14
                                                      Deputy City Attorneys
15

16                                              By:    /s/ Ryan Stevens
                                                      RYAN STEVENS
17
                                                      Attorneys for Defendant
18                                                    CITY AND COUNTY OF SAN FRANCISCO
19
20

21

22

23

24

25

26

27

28
      CCSF’s Reply To Opposition To Motion To Dismiss       4                      n:\lit\li2020\210069\01478080.docx
      Case No. 20-cv-05178-JST
